DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 11/09/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claim 10 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Final Rejection filed 10/26/21 is overcome by the Applicant’s amendments.

Allowable Subject Matter
4.	Claims 1-4, 7-11, 13-15, and 17-20 are allowed. 
	The closest prior art is provided by Tsang et al. (US 2017/0018721 A1), which discloses compounds of the following form:

    PNG
    media_image1.png
    200
    191
    media_image1.png
    Greyscale

([0051]) where R = aryl or amino ([0053]).  An embodiment is disclosed:

    PNG
    media_image2.png
    324
    541
    media_image2.png
    Greyscale

(page 13).  However, it is the positon of the Office that neither Tsang et al. singly nor in combination with any other prior art provides sufficient motivation to produce the Applicant’s inventive compounds according to formula (I), particularly in regards to the nature of the Ar10 group (wherein substituent R21, if an aromatic or heteroaromatic ring system, cannot contain triarylamine).

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY YANG/Primary Examiner, Art Unit 1786